DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a liquid ring pump” and also “a pump”.  The following recitations of “the pump” are therefore unclear in antecedent basis as they can be considered to refer to either the liquid ring pump or to the operating liquid pump.  For the purpose of this action, the examiner will interpret all instances of the word “pump” in the absence of “liquid ring” to refer to an “auxiliary pump”. 
Regarding claims 6 and 7, each claim depends from claim 5 which recites determination of a function by a controller.  Claims 6 and 7 go on to specify a function, which contradicts the determination clause of claim 5.  In other words, if the function is specified, then it cannot also be determined by the controller as in claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,484,457 to Mugele et al. (Mugele hereinafter) in view of US Patent 6,558,131 to Nash, Jr. (Nash hereinafter) and US Patent 5,213,477 to Watanabe et al. (Watanabe).
Regarding claims 1 and 15, Mugele teaches a liquid ring pump and operating method thereof, the pump comprising comprising a suction line (75); an exhaust line (77); an operating liquid line (79); a liquid ring pump (4) comprising a suction input (connected to 75) coupled to the suction line, an exhaust output (connected to 77) coupled to the exhaust line, and a liquid input (connected to 79) coupled to the operating liquid line; and an auxiliary pump (62) configured to pump operating liquid into the liquid ring pump via the operating liquid line and the liquid input.  Mugele does not teach a motor configured to drive the pump; a first sensor configured to measure a first parameter, the first parameter being a parameter of an exhaust fluid of the liquid ring pump; a second sensor configured to measure a second parameter, the second parameter being a parameter of a fluid received by the liquid ring pump; and a controller operatively coupled to the first sensor, the second sensor, and the motor, and configured to control the motor based on sensor measurements of the first sensor and the second sensor.  Nash teaches a control system comprising: a suction line (40); an exhaust line (46); an operating liquid line (14, 62); a liquid ring pump (10) comprising a suction input (not labeled, see Fig. 2) coupled to the suction line, an exhaust output (not labeled, see Fig. 2) coupled to the exhaust line, and a liquid input (14)coupled to the operating liquid line; a valve (60) configured to control the flow of operating liquid into the liquid ring pump via the operating liquid line and the liquid input; a first sensor (47) configured to measure a first parameter, the first parameter being a parameter of an exhaust fluid of the liquid ring pump; a second sensor (72) configured to measure a second parameter, the second parameter being a parameter of a fluid received by the liquid ring pump; and a controller (80) operatively coupled to the first sensor, the second sensor, and the motor, and configured to control the flow rate of the operating liquid based on sensor measurements of the first sensor and the second sensor (col. 3, ln. 42-64).  Nash teaches that this control is provided in order to “best control valve 60 in view of the current operating conditions of the system” (col. 3, ln. 60-64).  Therefore, it would have been obvious to one of ordinary skill in the art to control the liquid line control valve of Mugele (not labeled, downstream of pump 62) according to an algorithm based on sensors provided as taught by Nash in the pump of Mugele in order to responsively control the operating liquid line thereof.  The previously applied references, then, do not teach the control of a pump via an attached motor to accomplish such flow rate control.  Watanabe teaches a pump delivery flow rate control system generally.  In particular, Watanabe teaches that when a pump (2-1) is used to supply a flow control valve (4) downstream thereof as in Fig. 14, the opening degree of the flow control valve and the speed of a motor (3-1) of the pump determine the flow rate (see e.g. col. 13, ln. 7-18 and col. 33, ln. 29 through col. 34, ln. 4).  Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art to, to the degree necessary, provide an electric motor as taught by Watanabe to the pump of Mugele and to control it according to the algorithm taught by Watanabe in order to produce the flow rate control in concert with the flow rate control valve of Mugele as motivated by Nash.
Regarding claim 2, Nash teaches that the first parameter may be temperature or pressure in the discharge line (Col. 3, ln. 52-54).
Regarding claim 3, Nash teaches that the second parameter is a parameter of the operating liquid (col. 3, ln. 9-16).
Regarding claim 4, Nash teaches that the second parameter is pressure.
Regarding claim 5, Nash teaches that the controller (80) is configured to determine a function of the first and second parameters to control the flow rate (i.e. motor speed per the combination with Watanabe) into the liquid ring (col. 3, ln. 55-64).
Regarding claim 8, Watanabe teaches PID control algorithms (PID calculation portion 8, col. 16, ln. 65).
Regarding claim 9, Mugele teaches a recycling system (6) configured to recycle operating liquid in the exhaust fluid back into the liquid ring pump via the auxiliary pump.
Regarding claim 10, Mugele teaches a separator (6) and a cooling means (61).
Regarding claim 13, Mugele does not directly teach a motor for the main liquid ring pump.  Nash teaches providing a motor (100) for rotating the pump rotor and thereby causing the pumping action.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a motor as taught by Nash in the pump of Mugele in order to rotate the pumping the rotor and cause the pumping desired by that reference.
Regarding claim 14, Nash teaches a third sensor (82) configured to measure a third parameter of the liquid received by (and subsequently discharged by) the liquid ring pump and that the motor (100) is controlled based on the sensor measurements (col. 3, ln. 55-64).

Claim(s) 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mugele in view of Nash and Watanabe as applied to claim 1 above, and further in view of US PGPub 2015/0361979 to Kosters et al. (Kosters).
Regarding claim 6, the previously applied references teach the limitations of claim 5 from which claim 6 depends but do not teach the claimed function.  Kosters teaches replacement of high temperature operating fluid (paragraph 51) which is tantamount to the claimed relation in that the incoming fluid temperature (essentially constant) is compared to exhaust liquid temperature (from 29) and used to control a valve (19), which is similar to controlling the supply pump as taught by Nash and Watanabe in the combination.
Regarding claims 11 and 12, the previously applied references teach the limitations of the parent claims from which these claims depend, but do not teach the limitations of a check valve and a spray nozzle in the suction line.  Kosters teaches a check valve (26) and a spray nozzle (18) which allow the input gas to be condensed (paragraph 44).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a check valve and spray nozzle as taught by Kosters to the pump of Nash in order to allow for the input gas to be condensed.

Allowable Subject Matter
Claim 7, as best understood by the examiner, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of control according to a function which is contemporaneously determined and also predetermined is not shown in the prior art of record in combination with the remaining limitations of claim 7.

Response to Arguments
Applicant’s arguments, see page 6, filed 21 September 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mugele and Watanabe as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        22 October 2022